FILED
                            NOT FOR PUBLICATION                             APR 18 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



ROGER BETTENCOURT,                               No. 10-15678

               Petitioner - Appellant,           D.C. No. 2:07-cv-02246-FCD

  v.
                                                 MEMORANDUM *
MIKE KNOWLES, Warden; ATTORNEY
GENERAL OF THE STATE OF
CALIFORNIA,

               Respondents - Appellees.



                    Appeal from the United States District Court
                        for the Eastern District of California
                   Frank C. Damrell, Jr., District Judge, Presiding

                             Submitted April 17, 2012 **

Before:        LEAVY, PAEZ, and BEA, Circuit Judges.

       California state prisoner Roger Bettencourt appeals pro se from the district

court’s judgment denying his 28 U.S.C. § 2254 habeas petition. We have




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 2253, and we affirm.

      Bettencourt contends that the Board of Parole Hearings’s 2005 decision

finding him unsuitable for parole was not supported by “some evidence” and,

therefore, violated his due process rights. The only federal right at issue in the

parole context is procedural, and the only proper inquiry is what process the inmate

received, not whether the state court decided the case correctly. See Swarthout v.

Cooke, 131 S. Ct. 859, 862-63 (2011) (per curiam). Because Bettencourt raises no

procedural challenges, we affirm.

      AFFIRMED.




                                           2                                    10-15678